              Case 3:20-cv-06703-TSH Document 36 Filed 02/09/21 Page 1 of 2




 1   Ruby H. Kazi (CA 243872)
     Lily A. North (CA 260709)
 2   Benesch, Friedlander, Coplan & Aronoff LLP
     One Market Street
 3   Spear Tower, 36th Floor
     San Francisco, California 94105
 4   Telephone: 628.600.2250
     Facsimile: 628.221.5828
 5   rkazi@beneschlaw.com
     lnorth@beneschlaw.com
 6
     Emily N. Dillingham (pro hac vice)
 7   Lauren C. Tortorella (pro hac vice)
     Benesch, Friedlander, Coplan & Aronoff LLP
 8   71 South Wacker Drive, Suite 1600
     Chicago, IL 60606
 9   Telephone: 312-212-4949
     edillingham@beneschlaw.com
10   ltortorella@beneschlaw.com
11   Counsel for Defendant DOORDASH, INC.
12
                                IN THE UNITED STATES DISTRICT COURT
13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN FRANCISCO DIVISION
15
      LONA’S LITTLE EATS, LLC, on its own                  Case No. 3:20-cv-6703-TSH
16    behalf and on behalf of all others similarly
      situated,                                            NOTICE OF CHANGE OF ADDRESS
17
                             Plaintiff,
18
             v.
19
      DOORDASH, INC.,
20
                             Defendant.
21

22

23

24

25

26

27

28

                                                       1
                                          NOTICE OF CHANGE OF ADDRESS
                                              Case No. 3:20-cv-6703-TSH
             Case 3:20-cv-06703-TSH Document 36 Filed 02/09/21 Page 2 of 2




 1         PLEASE TAKE NOTICE the address of Lily North, an attorney at Benesch, Friedlander, Coplan
 2   & Aronoff LLP has changed. The new address is:
 3         One Market Street
           Spear Tower, 36th Floor
 4         San Francisco, CA 94105
 5         Please update your records accordingly.
 6

 7    Dated: February 3, 2021                             Respectfully submitted,
 8                                                        /s/ Lily North
 9                                                        Ruby H. Kazi (CA 243872)
                                                          Lily A. North (CA 260709)
10                                                        Benesch, Friedlander, Coplan & Aronoff LLP
                                                          One Market Street
11                                                        Spear Tower, 36th Floor
                                                          San Francisco, California 94105
12                                                        Telephone: 628.600.2250
                                                          Facsimile: 628.221.5828
13                                                        rkazi@beneschlaw.com
                                                          lnorth@beneschlaw.com
14
                                                          Emily N. Dillingham (pro hac vice)
15                                                        Lauren C. Tortorella (pro hac vice)
                                                          Benesch, Friedlander, Coplan & Aronoff LLP
16                                                        71 South Wacker Drive, Suite 1600
                                                          Chicago, IL 60606
17                                                        Telephone: 312-212-4949
                                                          edillingham@beneschlaw.com
18                                                        ltortorella@beneschlaw.com

19
                                                          Counsel for Defendant DOORDASH, INC.
20

21

22

23

24

25

26

27

28

                                                      2
                                     NOTICE OF CHANGE OF ADDRESS
                                         Case No. 3:20-cv-6703-TSH
